Citation Nr: 0007037	
Decision Date: 03/15/00    Archive Date: 03/23/00

DOCKET NO.  94-30 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased evaluation for degenerative disc 
disease of the lumbar spine, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The appellant served on active duty from April 1967 to 
December 1992.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1993 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs 
Regional Office (VARO), which in part denied service 
connection for a right leg disorder.  In his substantive 
appeal, the appellant indicated that he was actually seeking 
service connection for sciatica related to his service-
connected low back disorder.  The Board remanded the case in 
April 1996 for a VA examination to determine whether or not 
sciatica was part of the appellant's service-connected low 
back disability.  In a July 1996 rating decision, VARO 
expanded the grant of service connection for low back 
disability to include sciatica.  The case was thereafter 
returned to the Board and the issue was recharacterized as a 
claim for increase for low back disorder with sciatica.  See 
Holland v. Brown, 9 Vet.App. 324 (1996).  However, the Board 
subsequently determined that further evidentiary development 
was necessary to comply with DeLuca v. Brown, 8 Vet.App. 202 
(1995).  As such, this case was again remanded in March 1997.

During the pendency of this appeal, we note that the 
appellant changed his permanent address from the St. 
Petersburg, Florida, vicinity to the Boston, Massachusetts, 
area.  The case has been returned to Board and is ready for a 
disposition on the merits of the claim.

We note that the record does not show that VARO considered 
referral of this case to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1).  The United States Court of Appeals for 
Veterans Claims (Court) has recently held that the Board is 
precluded by regulation from assigning an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) in the first instance; 
however, the Board is not precluded from considering whether 
referral to the appropriate first-line official is required.  
The Board is still obligated to seek out all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet.App. 88 (1996).  Moreover, the Court 
has also held that the Board must address referral under 
38 C.F.R. § 3.321(b)(1) only when circumstances are present 
which the Director of VA's Compensation and Pension Service 
might consider exceptional or unusual.  Shipwash v. Brown, 8 
Vet.App. 218, 227 (1995).  Having reviewed the record with 
these holdings in mind, the Board finds no basis for action 
on the question of the assignment of an extraschedular 
rating.


FINDING OF FACT

The appellant's service-connected low back disability is 
currently manifested by subjective complaints of low back 
pain and right leg sciatica, with clinical findings for 
degenerative disc disease with disc space narrowing, but 
absent objective evidence of restricted lumbar motion, 
movement associated with pain, or neurological deficits, 
including clinical evidence of sciatica.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 10 percent 
for degenerative disc disease of the lumbar spine are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.321, Part 4, Diagnostic Code 5010-5292 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant served on active duty from April 1967 to 
December 1992.  Service medical records were positive for low 
back complaints and objective findings for degenerative joint 
disease of the lumbar spine at L5-S1.  The appellant filed a 
claim for service connection in February 1993 for multiple 
disabilities, which included low back condition.

On VA examination in May 1993, the appellant reported 
recurrent low back pain, but clinical findings were negative 
for paraspinal tenderness, muscle spasms, or evidence of pain 
on motion.  The range of lumbar motion was 90 degrees on 
flexion, 35 degrees on extension, 35 degrees on bilateral 
flexion, and 30 degrees on bilateral rotation.  The diagnosis 
was degenerative joint disease of the lumbar spine.

By a September 1993 rating decision, service connection was 
granted for degenerative joint disease of the lumbar spine at 
L5-S1 at the 10 percent disability level under diagnostic 
codes 5010-5292 (arthritis and limitation of lumbar motion).  
The appellant subsequently appealed this decision to the 
Board, arguing that a higher disability rating was warranted 
because of right leg symptoms associated with his back 
disorder.

In June 1996, a VA peripheral nerve examination was conducted 
to determine whether the appellant had any right leg symptoms 
associated with his service-connected low back disability.  
There were subjective complaints of pain with range of motion 
that radiated down the right lower extremity, usually 
stopping above the knee, but no sensory loss, weakness, or 
sphincter disturbance.  Objectively, there was normal 
strength, bulk, tone and reflexes.  The right calf was 1 
centimeter smaller than the left.  There was restricted range 
of motion in the low back , but root traction signs were 
negative.  The diagnoses included degenerative joint disease 
of the lumbar spine with decreased range of motion, right 
sciatica, and decreased calf circumference.

In September 1997, a VA examination was conducted to evaluate 
the appellant's back disorder on both an orthopedic and 
neurological basis.  The appellant reported low back pain 
along with right leg symptoms.  Clinical findings reflect 
normal gait and upright posture, with normal range of lumbar 
motion and no pain associated with movements of the lumbar 
spine.  No neurological deficits were found.  There was 
normal motor and sensory function.  Atrophy of the calf 
muscles was not shown.  The examiner concluded that there was 
"no clinical evidence of sciatica."  However, an MRI 
(magnetic resonance imaging) study was planned because of 
long-standing subjective symptoms of sciatica.  The diagnoses 
included "low back pain, musculoskeletal in origin, without 
evidence of motor or sensory nerve compression."

An MRI study dated September 1997 reflects findings for mild 
diffuse disc bulging at L4-5 with bony ridging and moderate 
narrowing of the disc space at L5-S1 with mild diffuse bony 
ridging.  Vertebral body height, alignment, and marrow signal 
intensity appeared unremarkable except at L5-S1 where there 
were degenerative changes within the surrounding end plates 
about the disc space.

ANALYSIS

The appellant contends that the 10 percent evaluation 
assigned his service-connected degenerative disc disease of 
the lumbar spine does not reflect adequately the severity of 
his back symptomatology.  He asserts that the evaluation 
should be increased based upon right leg symptoms, diagnosed 
as sciatica, associated with his back disorder, which has 
caused muscle atrophy of the right calf muscles.  A claim for 
an increased evaluation is well grounded where the claimant 
asserts that a higher rating is justified due to an increase 
in severity of the service-connected condition.  See Caffrey 
v. Brown, 6 Vet.App. 377, 381 (1994); Proscelle v. Derwinski, 
2 Vet.App. 629, 631-632 (1992).  As the appellant has claimed 
that his disabilities are more severe, his claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities (rating schedule).  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  In 
making its determination, the Board analyzes the extent to 
which a service-connected disability adversely affects a 
veteran's ability to function under the ordinary conditions 
of daily life, and bases the assigned rating, as far as 
practicable, on the average impairment of earning capacity in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1, 4.10 (1999).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1999).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (1999).

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  While 
the entire recorded history of a disability is to be reviewed 
by the rating specialist, the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

The Board notes that in assigning an appropriate rating, the 
policy against "pyramiding" of disability awards enumerated 
by 38 C.F.R. § 4.14 must be considered.  The assignment of a 
particular diagnostic code is "completely dependent on the 
facts of a particular case."  Butts v. Brown, 5 Vet.App. 532, 
538 (1993).  One Diagnostic Code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis and demonstrated 
symptomatology.  Any change in a diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet.App. 625, 629 (1992).  In this case, the 
Board considered whether another rating code is "more 
appropriate" than the one used by VARO.  See Tedeschi v. 
Brown, 7 Vet.App. 411, 414 (1995).

The appellant's low back disability is currently evaluated 
under diagnostic codes 5010 (arthritis) and 5292 (limitation 
of motion).  A 10 percent rating is warranted for traumatic 
arthritic substantiated by x-ray findings where there is 
limitation of motion confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  A 
20 percent evaluation is warranted if there is traumatic 
arthritis substantiated by x-ray findings showing involvement 
of 2 or more major joints or 2 or more minor joint groups, 
with occasional incapacitating exacerbations.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5010.  Limitation of lumbar motion 
is evaluated as 10, 20, and 40 percent disabling where there 
is objective evidence of slight, moderate or severely 
restricted motion, respectively.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292.

The Board observes that the appellant's low back disability 
may also be evaluated under the criteria for ankylosis, 
intervertebral disc syndrome, and lumbosacral strain.  A 40 
and 50 percent evaluation is provided by the schedule where 
there is objective evidence of favorable or unfavorable 
ankylosis, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 
5289.  Under diagnostic code 5293 (intervertebral disc 
syndrome), a 10 percent evaluation is provided for mild 
intervertebral disc syndrome.  A 20 and a 40 percent 
evaluation are provided for moderate intervertebral disc 
syndrome with recurring attacks and severe intervertebral 
disc syndrome with recurring attacks and only intermittent 
relief, respectively.  Also, there is a 60 percent evaluation 
for pronounced intervertebral disc syndrome as shown by 
objective evidence of persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, little 
intermittent relief.  38 C.F.R. Part 4, Diagnostic Code 5293.

Lastly, the schedule provides a 10 percent rating for 
lumbosacral strain with characteristic pain on motion, and a 
20 percent rating where there are muscle spasm on extreme 
forward bending, loss of lateral spine motion.  A 40 percent 
rating is provided for severe lumbosacral strain with listing 
of the whole spine to opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  
38 C.F.R. § 4.71, Diagnostic Code 5295.

Having reviewed the appellant's complaints along with the 
objective medical findings of record, the Board finds that 
the schedular criteria for an evaluation in excess of 10 
percent for degenerative disc disease of the lumbar spine at 
L5-S1, with sciatica, are not met.  Although an MRI study in 
September 1997 showed mild diffuse disc bulging at L4-L5 and 
moderate narrowing of the disc space at L5-S1, clinical 
findings from VA examination in August 1997 reflect 
essentially no abnormalities of the lumbar spine and full 
range of motion with no objective evidence of pain.  
Additionally, there were no neurological deficits shown, 
including clinical evidence of sciatica.

The objective medical evidence of record further fails to 
demonstrate ankylosis, moderate to pronounced intervertebral 
disc syndrome, or lumbosacral strain so as to warrant a 
higher evaluation.

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, and 4.59, along with the decision in DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  However, the foregoing do not 
provide a basis for an increase.  The medical evidence does 
not reveal any objective evidence of disuse atrophy, fatigue 
on use or additional limitation of function due to pain or 
any other symptoms.  Accordingly, an evaluation in excess of 
10 percent under 38 C.F.R. §§ 4.40, 4.45, and 4.59 is not in 
order.  We note that, as the examiner found essentially no 
clinical abnormalities of the lumbar spine, such as 
limitation of motion or pain on motion, the Board believes 
that the August 1997 VA examination report contains 
sufficient information to comply with the Court's decision in 
DeLuca.  Therefore, remand is not necessary as suggested by 
the February 2000 Informal Hearing Presentation from the 
appellant's representative.

The Board notes that the provision of 38 C.F.R. § 3.102 is 
not for application in this case as there is not an 
approximate balance of the positive and negative evidence, 
which does not satisfactorily prove or disprove the claim, 
for the reasons discussed above.



ORDER

An increased rating for back disability is denied.



		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals



 

